ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Serka Taahhut Insaat A.S.                    )      ASBCA Nos. 61301, 61600
                                             )
Under Contract No. W912ER-12-C-0016          )

APPEARANCE FOR THE APPELLANT:                       Douglas L. Patin, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    James D. Stephens, Esq.
                                                    Sarah L. Hinkle, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: February 25, 2020



                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61301, 61600, Appeals of Serka
Taahhut Insaat A.S., rendered in conformance with the Board's Charter.

      Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals